Name: Commission Regulation (EEC) No 45/82 of 8 January 1982 amending Regulation (EEC) No 2729/81 in respect of the period to be observed in cases of advance fixing of the refund under an invitation to tender in a non-member country in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 1 . 82 Official Journal of the European Communities No L 5/5 COMMISSION REGULATION (EEC) No 45/82 of 8 January 1982 amending Regulation (EEC) No 2729/81 in respect of the period to be observed in cases of advance fixing of the refund under an invitation to tender in a non-member country in the milk and milk products sector THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece , and in particular Articles 13 (3) and 17 (4) thereof, Article 15 (3) of Regulation (EEC) No 2729/81 is hereby replaced by the following : '3 . Notwithstanding the second subparagraph of Article 43 (2) of Regulation (EEC) No 3183/80 , the applicant for the licence must comply with a period of 40 days following the time limit for submission of tenders :  either for informing the issuing agency of the results of the invitation to tender,  or for providing proof that the time limit for submission of tenders has been deferred,  or for submitting an application for extension of the said period where he is unable to know the results of the invitation to tender for reasons which are beyond his control . In the latter case , the Member State in question shall request the Commission to extend the period laid down in the first subparagraph , stating the non-member country and the agency issuing the invitation to tender, the quantity offered, the type of product concerned, the time limit for submis ­ sion of tenders and the reasons put forward for such extension . The Commission shall take a decision concerning the extension of the period and concerning the release of the security . It shall inform the Member States accordingly .' Whereas Article 15 (3) of Commission Regulation (EEC) No 2729/81 (2) lays down that, notwithstanding the second subparagraph of Article 43 (2) of Commis ­ sion Regulation (EEC) No 3183 /80 ( 3), as last amended by Regulation (EEC) No 3392/81 (4), the period to be observed by an applicant for a licence for informing the issuing agency of the results of an invitation to tender issued by a public authority in a non-member country is fixed at 40 days after the time limit for submission of tenders ; whereas experience has shown that, in some cases, certain non-member countries do not make the award within the 40 days so laid down ; whereas , in such circumstances , the applicant is unable to comply with the requirement to communicate as stated above and , accordingly, runs the risk of the licence not being issued and of forfeiting the security ; whereas , accordingly , provision should be made for the Commission , in certain special circumstances , to decide that the period initially laid down should be extended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 111, 26 . 9 . 1981 , p . 19 . This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. ( 3 ) OJ No L 338 , 13 . 12 . 1980 , p . 1 . ( 4) OJ No L 341 , 28 . 11 . 1981 , p . 30 . No L 5/6 Official Journal of the European Communities 9 . 1 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1982 . For the Commission Poul DALSAGER Member of the Commission